         Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT ARKANSAS
                            CENTRAL DIVISION


STETSON SKENDER, Individually and on                                        PLAINTIFF
Behalf of All Others Similarly Situated

VS.                            NO. 4:20-cv-00054-BRW

EDEN ISLE CORPORATION                                                   DEFENDANTS
and GARY REDD


                       DEFENDANTS' RESPONSE
               TO MOTION FOR COSTS AND ATTORNEYS' FEES

                                 I. INTRODUCTION
                        AND DISCUSSION OF RELEVANT FACTS


        Defendants Eden Isle Corporation and Gary Redd served an offer of judgment

in the amount of $4,000.00 on April 23, 2021. Plaintiff only accepted the offer after

the Court granted summary judgment to defendants on all claims but now contends

that he “successfully” litigated his claims against defendants and asks this Court for

over $30,000.00 in attorneys’ fees incurred through June 3, 2021. Based on plaintiff’s

request for unreasonable hourly rates for his counsel and other issues surrounding

the fees/costs billed, as well as plaintiff’s limited success and the express language of

defendants’ offer of judgment, the Court should significantly reduce any award of

attorneys’ fees and costs.

        Plaintiff filed his original complaint—collective action on January 14, 2020,

alleging straightforward overtime claims under the Fair Labor Standards Act (FLSA)

and the Arkansas Minimum Wage Act (AMWA). Although plaintiff filed this action

not just on his own behalf, but on behalf of all others similarly situated, he did not


2346593-v1
            Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 2 of 15



seek conditional certification of a collective under the FLSA. Plaintiff estimated in

discovery that he was entitled to between $12,351.38 and $83,867.50 in damages

(Doc. 14-4).

        After discovery ended, the Court granted summary judgment on all claims and

entered a final judgment in defendants’ favor on April 29, 2021 (Docs. 24, 26).

Approximately 30 minutes after the Court entered its summary judgment order,

plaintiff accepted the offer of judgment that defendants served on April 23, 2021 (Doc

25-1). Defendants’ offer states, in relevant part, that “[d]efendants will pay …

plaintiff’s counsel an award of reasonable attorneys’ fees and costs now accrued

within the meaning of Rule 68 to be determined by the Court on a properly supported

motion…” (Doc. 25-1) (emphasis added).

        Plaintiff subsequently moved to amend the final judgment consistent with the

terms of the accepted offer (Doc. 27), and defendants opposed plaintiff’s motion (Doc.

29). Although this Court agreed with the holdings of numerous courts that have faced

a similar timing issue—i.e., “a summary judgment order nullifies an offer of judgment

if entered before the time to accept the offer passes”—the Court granted plaintiff’s

motion to amend judgment based on Eighth Circuit precedent and directed the Clerk

of the Court to file the accepted offer of judgment as the judgment in this case (Doc.

32). The Clerk entered judgment in favor of plaintiff on May 25, 2021 (Doc. 33).1




        1Defendants filed a timely notice of appeal from the order granting plaintiff’s opposed motion
to amend judgment pursuant to Rule 59(e) (Doc. 32) and judgment (Doc. 33) entered in this case. For
the reasons set forth in their response to plaintiff’s opposed motion and brief in support (Docs. 29, 30),
defendants maintain that their offer of judgment became a nullity with respect to plaintiff when this
Court entered summary judgment in their favor.

2346593-v1                                          2
            Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 3 of 15



        Plaintiff now seeks $30,681.70 in attorneys’ fees and $1,225.20 in costs,

including $825.00 for use of a private process server (Doc. 37-3). In calculating and

presenting to the Court his request for attorneys’ fees, plaintiff seeks the following

rates for 13 Sanford Law Firm (SLF) timekeepers, including 10 different attorneys:


                                 Billed By                Rate
                               Anna Stiritz              $300.00
                              April Rhéaume              $230.00
                             Courtney Lowery             $210.00
                               Josh Sanford              $383.00
                                 Law Clerk               $75.00
                             Lydia H. Hamlet             $285.00
                                 Paralegal               $100.00
                             Rebecca Matlock             $230.00
                                Sean Short               $250.00
                               Stacy Gibson              $240.00
                                   Staff                 $60.00
                                Steve Rauls              $285.00
                              Vanessa Kinney             $300.00

(Doc. 37-2, ¶ 18).

        The hourly rates by Attorney Stiritz, Attorney Lowery, Attorney Sanford,

Attorney Hamlet, Attorney Matlock, Attorney Rauls and Attorney Kinney are not

reasonable.2 And much of the time presented in plaintiff’s Billing Spreadsheet is

duplicative, inefficient, or unnecessary or administrative tasks that should not be

counted (Doc. 37-1); other time is improperly block-billed or unclearly labeled. In view

of these issues, as well as plaintiff’s lack of success on defendants’ motion for

summary judgment and limited fee recovery permitted under defendants’ offer of




        2Plaintiff’s self-discounted fee request does not include time billed by Attorney Rhéaume,
Attorney Short, or Attorney Gibson (Doc. 37-2, ¶ 18).

2346593-v1                                      3
         Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 4 of 15



judgment, the Court should significantly reduce any award of attorneys’ fees and

costs.

                                     II. ARGUMENT

         When calculating a reasonable attorney’s fee, district courts use the lodestar

method, which is “the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Al-Birekdar v. Chrysler Group, LLC, 499 Fed.

App’x. 641, 648 (8th Cir. 2013) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433

(1983)). “When determining reasonable hourly rates, district courts may rely on their

own experience and knowledge of prevailing market rates.” Hanig v. Lee, 415 F.3d

822, 825 (8th Cir. 2005).

         Ultimately, “[f]ee awards are to be reasonable, reasonable as to billing rates

and reasonable as to the number of hours spent[.]” Blanchard v. Bergeron, 489 U.S.

87, 96 (1989). Though a “reasonable [attorney’s] fee is ‘one that is adequate to attract

competent counsel,’ it should not provide windfalls to attorneys.” McDonald v.

Armontrout, 860 F.2d 1456, 1458 (8th Cir. 1988) (quoting Blum v. Stenson, 465 U.S.

886, 897 (1984)). “Hours that were not ‘reasonably expended’ must be excluded.”

Vines v. Welspun Pipes, Inc., 4:18-cv-00509-BRW, 2020 WL 3062384, *2 (E.D. Ark.

June 9, 2020) (quoting Hensley, 461 U.S. at 434). The court should exclude “excessive,

redundant, or otherwise unnecessary” hours from the lodestar because:

         Cases may be overstaffed, and the skill and experience of lawyers vary
         widely. Counsel for the prevailing party should make a good faith effort
         to exclude from a fee request hours that are excessive, redundant, or
         otherwise unnecessary, just as a lawyer in private practice ethically is
         obligated to exclude such hours from his fee submission.

Hensley, 461 U.S. at 434.


2346593-v1                                  4
         Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 5 of 15



        The “result[ ] obtained” is the most important factor considered by the Court

in determining fees. Blum, 465 U.S. at 888 (quoting Hensley, 461 U.S. at 434). If the

plaintiff failed to achieve the goal of the litigation, reductions should be made. Id.; see

also Blanchard, 498 U.S. at 94.

        A. The Court should reduce the amount of any fees awarded because
           plaintiff’s requested hourly rates for his counsel are unreasonable.

        Plaintiff requests fees at hourly rates of $383.00 for Attorney Sanford, $300.00

for Attorney Kinney, $300.00 for Attorney Stiritz, $285.00 for Attorney Rauls,

$285.00 for Attorney Hamlet, $230.00 for Attorney Matlock, $210.00 for Attorney

Lowery, $100.00 for paralegals, and $60.00 for other staff (Doc. 37-2, ¶ 18). Plaintiff’s

requested hourly rates are in excess of the prevailing rates for FLSA actions in the

relevant market. See, e.g., Burton v. Nilkanth Pizza, Inc., et al., No. 4:19-CV-00307-

BRW, 2020 WL 4939470 (E.D. Ark. Aug. 24, 2020) (reducing SLF’s requested rates of

$275 and $225 to $250 and $175); Vines, 4:18-CV-00509-BRW, 2020 WL 3062384, at

*4 (finding that $250 was a reasonable rate for Attorney Sanford and $175 was a

reasonable rate for Attorney Rauls); Wolfe v. Arafa, No. 5:17-CV-00245-DPM, Doc. 88

(E.D. Ark. Aug. 8, 2019) (reducing SLF’s requested rates of $325 and $225 to $250

and $175); Aubrey v. Zama, LLC., No. 4:17-CV-00446-JLH, Doc. 58 (E.D. Ark. Nov.

29, 2018) (reducing SLF’s requested rate of $325 to $275). See also Hill-Smith v.

Silver Dollar Cabaret, Inc., et al., No. 5:20-CV-05051, 2020 WL 4741917 (W.D. Ark.

Aug. 14, 2020) (reducing SLF’s requested rates from $325, $225, and $190 to $300,

$175, and $125); Franklin v. Magnolia Flooring Mill, LLC, No. 1:17-CV-01073, 2019

WL 2427952, at *4 (W.D. Ark. June 10, 2019) (finding that “some of the claimed



2346593-v1                                  5
         Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 6 of 15



hourly rates are too high—namely the rates claimed for Mr. Sanford” and awarding

$275 an hour); Perez v. Mian Enterprises, Inc., No. 2:17-CV-02162, 2018 WL

10394810, at *2 (W.D. Ark. Oct. 26, 2018) (awarding $275 an hour, rather than the

requested $325 an hour, to Attorney Sanford and $225 an hour to Attorney Rauls).

        Plaintiff’s reliance on the national average rate of plaintiff’s attorneys is

misplaced. “FLSA litigation is not so nuanced that a national rate would be justified.

Furthermore, the Eighth Circuit has held that, ‘[a] reasonable hourly rate is usually

the ordinary rate for similar work in the community where the case has been

litigated.’” Vines, 4:18-CV-00509-BRW, 2020 WL 3062384, at *4 (quoting Emery v.

Hunt 272 F.3d 1042, 1048 (8th Cir. 2001)). Notably, plaintiff points to only one case

from the Eastern or Western District of Arkansas that approved certain hourly rates

requested by his counsel; however, even the court in that case noted that “some of the

rates are too high for this kind of case in this District.” Rodriguez v. Superior Real

Estate Sols., No. 4:19-CV-405-DPM, Doc. 32 at 1 (E.D. Ark. Apr. 29, 2021) (finding

that, after SLF zeroed out all hours billed by six of eleven attorneys, $14,833.81

represented a reasonable total for the work needed in a case with four named

plaintiffs).

        As discussed above, courts in the Eastern and Western Districts of Arkansas

have time and time again found that the hourly rates requested for plaintiff’s counsel

are unreasonable. The hourly rates should be reduced to reasonable hourly rates that

reflect the common rate in Arkansas for employment counsel in FLSA actions.




2346593-v1                                6
         Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 7 of 15



        B. The Court should reduce the amount of any fees awarded because
           some of the time presented is duplicative, inefficient, unnecessary
           and routine or administrative tasks that should not be billed.

        The Billing Spreadsheet submitted in support of plaintiff’s motion includes a

number of tasks that are duplicative, inefficient, unnecessary and routine, as well as

administrative tasks that should not be billed (Doc. 37-1). While some of this is

inevitable in any case, defendants should not have to pay for such “over-lawyering.”

Quigley v. Winter, 598 F.3d 938, 948 (8th Cir. 2010) (cautioning that “the complexity

of issues in this case simply [do] not warrant the requested amount of ‘lawyering’”);

see also Beasley v Macuil’s Tire and Service Ctr., LLC, No. 4:19-cv-00471-JM, 2020

WL 3472556, at *2 (E.D. Ark. June 25, 2020) (“The [SLF’s] time records are replete

with instances of objectionable billing practices, including an excess of intraoffice

communications, duplicate document reviews by multiple lawyers, billing at lawyers’

rates for clerical work, etc. The Court will not hold Defendants responsible for these

billing practices.”); Vines, 4:18-CV-00509-BRW, 2020 WL 3062384, at *6 (“SLF can

disagree with whether overstaffing and micro-managing cases is a reasonable

business practice, but defendants should not pay for the costly practice.”). As such,

fees billed for excessive in-house conferences, administrative tasks, routine or

duplicative tasks and/or tasks that could have been performed by support staff should

be eliminated or reduced.

        Initially, the sheer number of timekeepers reveals the extent of over-lawyering

by plaintiff’s counsel. According to plaintiff’s Billing Spreadsheet (Doc. 37-1), 13

timekeepers—including 10 attorneys—worked on this straightforward, single-

plaintiff FLSA/AMWA case in which plaintiff’s counsel did not take a single


2346593-v1                                 7
         Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 8 of 15



deposition. As a result, multiple attorneys billed time for preparing, editing and/or

reviewing the same documents (e.g., review of filed motions and the Court’s orders,

review of correspondence from opposing counsel, preparation/editing/examination of

discovery, examination of plaintiff’s deposition transcript, etc.), and significant

attorney time (40 hours, self-discounted to 18.9 hours) was expended on countless in

house conferences/intra-firm communication and the preparation, drafting and/or

review of “IOM” (intra-office memos, presumably). See Bryan v. Mississippi County

Arkansas, No. 3:18-CV-00130-DPM, Doc. No. 68 (E.D. Ark. May 12, 2020) (reducing

fee award where six lawyers and a law clerk were excessive, and “too much time was

spent on conferences, meetings, call, and emails between lawyers”); Cook v. Beemac

Foods, LLC, No. 2:18-CV-02155, 2019 WL 2418753, at *2 (W.D. Ark. June 10, 2019)

(finding that“‘[e]ven [p]laintiff’s reduced invoices reflect unreasonable billing” like

having 12 attorneys work on the case and entries reflecting intrafirm emails and

conferencing among those attorneys).

        In addition, plaintiff’s counsel bill at attorney rates for performing tasks such

as preparing or editing a summons for service, communicating with a process server,

and reserving a conference room for plaintiff’s deposition (Doc. 37-1), which are

clearly administrative in nature and not recoverable. See Beauford v. ActionLink,

LLC, No. 4:12-CV-00139 JLH, 2014 WL 183904, at *4 (E.D. Ark. Jan. 15, 2014)

(eliminating fees for non-legal work). Plaintiff’s Billing Spreadsheet also includes

non-recoverable administrative work performed by staff (Doc. 37-1). Although most

staff time has been reduced by plaintiff’s counsel, plaintiff still requests $90 for 1.5

hours of staff billing—including fees billed for work also billed by an attorney (e.g.,


2346593-v1                                  8
           Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 9 of 15



examination of filed complaint, review of initial scheduling order, etc.). See Jones v.

RK Enterprises of Blytheville, Inc., No. 3:13-CV-00252-BRW, 2016 WL 1091094, at *4

(E.D. Ark. Mar. 21, 2016), aff’d, 672 F. App’x 613 (8th Cir. 2016) (“Secretarial work

on a case should not be billed to a client, nor to an opposing party in a fee-shifting

case.”).

        Courts have repeatedly advised plaintiff’s counsel against the overstaffing of

cases, “which results in incessant, intra-office memos and conferences designed to

unreasonably increase fees.” Vines, 4:18-CV-00509-BRW, 2020 WL 3062384, at *4;

see also Burton, No. 4:19-CV-00307-BRW, 2020 WL 4939470, at *4 n.27 (collecting

cases); Hill-Smith, No. 5:20-CV-05051, 2020 WL 4741917, at *3 (same). The Billing

Spreadsheet submitted in support of plaintiff’s motion exemplifies a pattern of

overstaffing cases and accruing excessive attorneys’ fees with in house conferences

and intra-firm correspondence that are unnecessary in a basic wage and hour case

such as this.

        Because some of the time presented by plaintiff in support of his request for

for attorneys’ fees is duplicative, inefficient, unnecessary and routine or

administrative tasks that should not be billed, the Court should reduce the amount

of any fees awarded.

    C. The Court should reduce the amount of any fees awarded because
       some time is improperly block-billed or unclear.

        Multiple entries in plaintiff’s Billing Spreadsheet are improperly block-billed

or unclear. When fees are available, to assist the Court in making its determination,

a “fee applicant bears the burden of establishing entitlement to an award … and



2346593-v1                                 9
        Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 10 of 15



should maintain time records in a manner that will enable a reviewing court to

identify distinct claims.” Hensley, 461 U.S. at 437. A party seeking an award of fees

should submit detailed and precise billing records supporting the hours worked and

rates claimed as the trial court cannot assume that certain types of services require

a certain amount of time. Id.; see also H.J. Inc. v. Flygt Corp., 925 F.2d 257, 260 (8th

Cir. 1991) (“[I]mprecise billing records preclude any meaningful review by the district

court of the fee application for excessive, redundant, or otherwise unnecessary hours

and may make it impossible to attribute a particular attorney’s specific time to a

distinct issue or claim.”) (internal quotations and citations omitted); United States ex

rel. Rille v. Hewlett Packard Co., No. 4:04-CV-989-BRW, 2011 WL 4625646, at * 3

(E.D. Ark. Oct. 5, 2011) (ordering a 15% reduction in fees on the basis of block-billing).

        In this case, plaintiff’s Billing Spreadsheet includes certain entries like the 1.8-

hour billing entry entered on January 13, 2020, in which plaintiff’s counsel block-

billed work on preparing and drafting the complaint, client communication, and

intra-firm correspondence (Doc. 37-1 at 1). Additionally, there are several billing

entries for “Work on Client’s file” that are block-billed—e.g., on April 10, 2020, there

is a 1.4-hour block-billed entry that includes work on a motion for extension of time,

intra-firm correspondence, and preparation of exhibits; on April 13, 2021, there is a

1.0-hour block-billed entry in which counsel billed for work on “direct and cross time

estimates/synopses, etc. – conferences with SG, AD, etc., re: same, prepare for

service”; in late-May–early-June 2021, there is a 9.0-hour block-billed entry spanning

a four-day period that includes work on the motion for recusal, petition for fees, and

legal research, etc. (Id. at 4, 13).


2346593-v1                                   10
        Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 11 of 15



        Moreover, counsel for plaintiff’s Billing Spreadsheet includes over 90 entries

where the billing is unclear because the entry is entirely redacted or refers to

unidentified individual(s) (e.g., “Telephone Conference(s) with GS re: case initiation”;

“Conference with JS, etc. re: Defendant”; etc.). Such entries require reductions of the

lodestar. See H.J. Inc., 925 F.2d at 260 (“Inadequate documentation may warrant a

reduced fee.”); Vines, 4:18-CV-00509-BRW, 2020 WL 3062384, at *7.

        Given that some billing is improperly block-billed or unclear, the Court should

reduce the amount of any fees awarded.

    D. The Court should reduce the amount of any fees awarded based on
       plaintiff’s limited success.

        Although plaintiff has self-deducted a number of billing entries, awarding over

$30,000.00 in fees would award plaintiff’s counsel with nearly eight times more than

what plaintiff stands to recover. Ultimately, plaintiff’s lack of success warrants

further reduction of the lodestar. And any time spent by plaintiff’s counsel opposing

defendants’ motion for summary judgment should be eliminated to account for the

Court’s granting of summary judgment on all claims. See Hensley, 461 U.S. at 436-37

(“The district court may attempt to identify specific hours that should be eliminated,

or it may simply reduce the award to account for limited success.”); see also Brittany

v. Bentonville Sch. Dist., No. 5:15-CV-5020, 2018 WL 1369923, at **8-9 (W.D. Ark.

Mar. 16, 2018) (where the plaintiff did not prevail on all claims, reducing attorneys’

fee award in part to reflect her limited success).

        To determine the “success” of the litigation for purpose of calculating fees, the

court compares “the relief sought versus relief obtained.” Phillips v. Weeks, 586 F.



2346593-v1                                 11
        Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 12 of 15



Supp. 241, 243 (E.D. Ark. 1984). Multiple courts have reduced attorney fee awards

based on overall limited success in FLSA actions, as well as lack of success on specific

issues. See, e.g., Burton, No. 4:19-CV-00307-BRW, 2020 WL 4939470, at *5 (deducting

time spent by SLF opposing a motion for extension of time and a motion for

continuance because the plaintiff was not successful on either of those issues);

Campbell v. Northwest Health & Rehab, Inc., No. 4:12-CV-00176 DPM, 2014 WL

3925231, at **2-3 (E.D. Ark. Aug. 11, 2014) (reducing counsel’s fee request by 59%

due to the plaintiffs’ lack of success and “excessive, redundant, or otherwise

unnecessary” billing entries); Baxter v. Automated Gate Systems, Inc., No.

6:09CV350-Orl-18KRS, 2011 WL 1790330, at *4 (M.D. Fla. May 10, 2011) (reducing

attorney fee lodestar calculation of $4,257.00 to $1,120.00, an approximate 74%

reduction, where FLSA plaintiff recovered only $1,120.00 in a settlement after

initially seeking $40,000.00 and rejecting the defendant’s first two offers to settle).

        Plaintiff pursued only his individual claims in this matter and sought between

$12,351.38 and $83,867.50 in damages (Doc. 14-4). It was not until after this Court

ruled that his claims failed as a matter of law that plaintiff accepted defendants’ offer

of $4,000.00, far less than what he sought in the late stages of litigation. While

judgment was later entered in plaintiff’s favor, as this Court stated, it is “troublesome

that a rule technicality would trump a summary judgment order” (Doc. 32 at 3).

        Given plaintiff’s limited success and the fact that the Court’s initial judgment

in defendants’ favor was vacated on a technicality rather than the merits of plaintiff’s

claims, the amount of any attorneys’ fees awarded should be reduced accordingly.




2346593-v1                                 12
        Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 13 of 15



        E. The Court should reduce the amount of any fees awarded because
           plaintiff is not entitled to any fees accrued after April 23, 2021.

        No time billed by plaintiff’s counsel after defendants served the offer of

judgment is recoverable under the express terms of the offer (Doc. 37-1 at 14–18). “An

offer of judgment is generally treated as an offer to make a contract.” Hennessy v.

Daniels L. Off., 270 F.3d 551, 553 (8th Cir. 2001). When an offer of judgment

unambiguously limits the recovery of attorney’s fees—as in this case—“‘courts should

honor that limitation.’” Maher v. Barton, No. 4:13-CV-2260 CEJ, 2014 WL 1316936,

at *3 (E.D. Mo. Apr. 2, 2014) (quoting Stephens v. Cirrincione, No. 11 C 6354, 2012

WL 2872448, at *3 (N.D. Ill. July 11, 2012)); see also Fed. R. Civ. P. 68(a) (a defendant

may make an offer of judgment “on specified terms, with the costs then accrued”).

        In Maher, the offer of judgment at issue stated that “‘Plaintiffs’ reasonable

court costs and reasonable attorney’s fees, now accrued and in connection with

Plaintiffs’ prosecution of the claims made in Plaintiffs’ Complaint against Defendants

in this action, are to be added to the Judgment against Defendants....’” Maher, No.

4:13-CV-2260 CEJ, 2014 WL 1316936, at *3. The district court found this statement

to be unambiguous and declined to award any fees accrued after service of the offer.

Id.; see also Guerrero v. Cummings, 70 F.3d 1111, 1113 (9th Cir. 1995) (affirming that

the plaintiffs’ acceptance of the offers of judgment, which limited attorney’s fees to

those accrued prior to the date of the offers, “clearly and unambiguously waived

attorney’s fees incurred thereafter”); Burchell v. Green Cab Co., Inc., No. 5:15-CV-

05076, 2016 WL 894825, at *3 (W.D. Ark. Mar. 8, 2016) (discounting fees incurred




2346593-v1                                 13
        Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 14 of 15



after the date of the offer where the offer explicitly stated that no attorneys’ fees or

costs were recoverable after such date).

        Like the offer of judgment in Maher, defendants’ offer unambiguously allows

for “an award of reasonable attorneys’ fees and costs now accrued … to be

determined by the Court” (Doc. 25-1) (emphasis added). By accepting defendants’

offer of judgment, plaintiff also accepted that specific term of the offer.3 Accordingly,

the Court should not award plaintiff’s counsel any fees incurred after April 23, 2021,

the date of service of the offer.

        F. The Court should reduce the amount of costs awarded because
           plaintiff used a private process server.

        Plaintiff’s request for costs includes $825.00 for use of a private process server,

which is not a recoverable expense. See Rodriguez, No. 4:19-CV-405-DPM, Doc. 32 at

2 (citing Crues v. KFC Corp., 768 F.2d 230, 234 (8th Cir. 1985)). Accordingly, plaintiff

should not be awarded the full amount of costs he requests.

                                          III. CONCLUSION

        Based on the unreasonable hourly rates requested and issues in general with

the fees/costs requested, the results obtained in the case, and the plain language in

defendants’ offer of judgment limiting the recovery of fees, the Court should

significantly reduce plaintiff’s request for $30,681.70 in attorneys’ fees and costs.




        3  Plaintiff did not reserve in his notice of acceptance the right to pursue attorneys’ fees related
to litigating the issue of fees (Doc. 25). See O’Quinn v. Country Inn, Inc., 412 F.Supp.3d 1036, 1037–
38 (W.D. Ark. 2019) (allowing recovery of fees incurred post-service of the offer where SLF explicitly
reserved in the Notice of Acceptance of Offer of Judgment the plaintiff's right to pursue attorney’s fees
related to litigating the issue of fees, to which the defendants did not object).

2346593-v1                                          14
        Case 4:20-cv-00054-BRW Document 49 Filed 07/02/21 Page 15 of 15



                                        Respectfully submitted,

                                        WRIGHT, LINDSEY & JENNINGS LLP
                                        200 West Capitol Avenue, Suite 2300
                                        Little Rock, Arkansas 72201-3699
                                        (501) 371-0808
                                        FAX: (501) 376-9442
                                        E-MAIL: jkim@wlj.com
                                                  dljones@wlj.com


                                           By: Jane A. Kim (2007160)
                                               Daveante Jones (2016163)

                                              Attorneys for Defendants




2346593-v1                            15
